Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not
                                                                     Aug 11 2014, 10:40 am
 be regarded as precedent or cited
 before any court except for the
 purpose of establishing the defense of
 res judicata, collateral estoppel, or the
 law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEES:

SHANNON L. ROBINSON                              JAMES L. WHITLATCH
Shannon Robinson Law                             KATHRYN DEWEESE
Bloomington, Indiana                             Bunger & Robertson
                                                 Bloomington, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE COMMITMENT                  )
OF E.L.,                                         )
                                                 )
E.L.,                                            )
                                                 )
        Appellant-Respondent,                    )
                                                 )
               vs.                               )      No. 53A01-1402-MH-66
                                                 )
INDIANA UNIVERSITY HEALTH                        )
BLOOMINGTON HOSPITAL and                         )
CAREY MAYER, M.D.,                               )
                                                 )
        Appellees-Petitioners.                   )

                     APPEAL FROM THE MONROE CIRCUIT COURT
                         The Honorable Stephen R. Galvin, Judge
                             Cause No. 53C07-1401-MH-15

                                      August 11, 2014


                MEMORANDUM DECISION – NOT FOR PUBLICATION


MAY, Judge
       E.L. appeals her involuntary mental health commitment, the order for forced

medication, and the order that she be transported from a hospital in Bloomington to

Richmond State Hospital. She asserts multiple issues on appeal which we consolidate

and restate as:

       1.      Whether there is sufficient evidence E.L. was a danger to herself or gravely

               disabled as to permit an involuntary mental health commitment;

       2.      Whether the trial court erred in issuing an order for forced medication; and

       3.      Whether the trial court erred in issuing the order to transport.

We affirm.

                         FACTS AND PROCEDURAL HISTORY

       On January 14, 2014, Ashley Risk, a health officer at Indiana University Health

Bloomington (“IU Health”), filed an Application for Emergency Detention of E.L. Risk

believed E.L. was suffering from bipolar disorder and was a danger to others because she

did not “consistently take her medications. She is labile1 and very disruptive and cannot

be handled in the community.” (App. at 8) (footnote added). Risk believed if E.L. was

not restrained, she would “continue to not take her medications for her Bipolar disorder,

potentially increasing her mania. When she is not on her medications she is prone to

threatening and erratic behavior and excessive spending.” (Id.) Risk’s application was




1
 Labile means “readily or continually undergoing chemical, physical, or biological change or breakdown:
unstable.” Merriam-Webster.com, http://www.merriam-webster.com/dictionary/labile (last visited July
11, 2014).
                                                  2
accompanied by a Physician’s Emergency Statement prepared by Dr. Perry Griffith. Dr.

Griffith wrote about E.L:

       She is a Bipolar-Manic patient. She is a Manic patient who does not take
       medications and becomes very disruptive/labile and unable to be handled in
       the community. She will not take medications on a consistent basis.

(Id. at 9.) E.L was then admitted to IU Health for emergency detention.

       The next day, Dr. Carey Mayer of IU Health examined E.L. and diagnosed her as

having “Bipolar I Disorder.” (Id. at 11.) He also found she was “gravely disabled and

requires continuing care and treatment,” and he recommended she “be detained in this

facility pending the hearing.” (Id.)

       Later that day, Risk filed a Petition for Involuntary Commitment that stated E.L.

was suffering from an addiction to narcotics or dangerous drugs in addition to her mental

illness. Risk added that E.L “is in danger of coming to harm because of her inability to

provide for food, clothing, shelter, or other essential human needs.” (Id. at 14.) Risk

wrote that E.L. “exhibits very erratic behavior and poor judgment.” (Id.)

       The Physician’s Statement attached to that Petition for Involuntary Commitment

was by Dr. Mayer, who stated E.L.’s disorder and addiction to narcotics or dangerous

drugs disturbed her “thinking, feeling or behavior and impairs her ability to function.

Specifically: Very manic beh[avior] and symptoms including bizarre behaviors, and poor

judgement [sic].” (Id. at 15.) Dr. Mayer opined E.L. was in need of care for which

outpatient treatment would not be adequate. He noted that obtaining treatment on a

voluntary basis was not appropriate because E.L. “[d]emonstrated poor compliance[.]”

                                            3
(Id. at 16.) He indicated suitable facilities for her care, treatment and protection were

Centerstone Community Mental Health Center, Bloomington Hospital, and Psychiatric

State Hospitals, with Centerstone being the least restrictive environment. He opined that

E.L.’s treatment needed to be a “2 Year Regular Commitment[.]” (Id. at 17.)

      On January 20, E.L. filed a response to the petition, arguing commitment was

unnecessary. She indicated she voluntarily sought treatment at both IU Health and

Centerstone and she asserted she had post-traumatic stress disorder, chronic depression,

and anxiety.   She denied having bipolar disorder, being addicted to narcotics, or

exhibiting manic behaviors. She also alleged she provided for herself and took all her

medications.

      The trial court held a hearing on the petition on January 21. At the hearing, Dr.

Mayer sought a forced medication order to administer Invega Sustenna, Zyprexa, and

Abilify Maintaina, stating they were all from the same class of medications and their

risks are outweighed by their benefits. Dr. Mayer testified Centerstone transferred E.L.’s

treatment because she did not show up several months for her injection of Invega

Sustenna, a medication for Bipolar Disorder. He stated E.L.’s January admission was her

third hospitalization in four months and she was manic during her admissions to IU

Health. Dr. Mayer revealed E.L. threatened Risk with physical assault prior to the

hearing. In addition, he believed E.L. was falsifying court documents, and she had

stopped in the middle of the street to yell at people while driving around IU Health. He



                                            4
testified: “At this time I think it’s in her best interest to go to a state hospital and finally

get this bipolar manic state treated.” (Tr. at 13.)

       That same day, the trial court entered a commitment order in which it found E.L

had bipolar disorder, was dangerous to herself and others, and was gravely disabled. The

order stated IU Health was the appropriate and least restrictive facility for the necessary

care but, given the short-term stay allowed at IU Health, E.L. could be transferred to a

state institution for further treatment if necessary.       It ordered E.L. to be forcibly

medicated.

       On February 11, Centerstone wrote a letter to the trial court indicating E.L.’s

mental status had deteriorated and she needed to be transferred from IU Health to

Richmond State Hospital for long-term care. Centerstone requested a Transport Order

for February 17. E.L. filed a motion to reconsider, claiming she had made progress at IU

Health, Dr. Mayer was to discharge her on February 12, and Centerstone had no direct

knowledge of her current mental status. E.L. was transported to Richmond.

       On February 21, the trial court held a hearing on E.L.’s motion to reconsider. At

the hearing the court ordered Centerstone, IU Health, and Richmond State Hospital to

communicate and ensure there was an appropriate treatment plan for E.L. Because the

three health care providers could not agree on a treatment plan, on March 13, the trial

court ordered E.L.’s case dismissed and E.L. released from Richmond State Hospital.




                                               5
                            DISCUSSION AND DECISION

        As E.L.’s commitment has been dismissed, this matter is moot. Generally, we

dismiss cases that are moot, but a moot case may be decided on the merits when it

involves questions of great public interest that are likely to recur. Golub v. Giles, 814

N.E.2d 1034, 1036 n.1 (Ind. Ct. App. 2004), trans. denied. “The question of how persons

subject to involuntary commitment are treated by our trial courts is one of great

importance to society[,]” therefore, we will address the merits of this case. See id.

        When reviewing a challenge to sufficiency of the evidence with respect to

commitment proceedings, we must review the evidence in a light most favorable to the

trial court’s decision and draw all reasonable inferences from that evidence. J.S. v. Ctr.

for Behavioral Health, 846 N.E.2d 1106, 1111 (Ind. Ct. App. 2006), trans. denied. If a

commitment order represents a conclusion that a reasonable person could have drawn, we

will affirm the order, even if other reasonable conclusions are possible. Id. We will not

reweigh the evidence or judge the credibility of the witnesses. Golub, 814 N.E.2d at

1038.

        1.    Involuntary Mental Health Commitment

        To demonstrate that a person should be involuntarily committed, the petitioner

must prove by clear and convincing evidence that (1) the individual is mentally ill and

either dangerous or gravely disabled; and (2) detention or commitment of the individual

is appropriate.   Ind. Code § 12-26-2-5(e).      On that showing, the court may order

involuntary commitment for a period expected to exceed ninety days. Ind. Code § 12-26-

                                             6
7-1. E.L. is challenging the trial court’s finding that she was either dangerous or gravely

disabled.2

       “Gravely disabled” in this context means a condition in which an individual, as a

result of mental illness, is in danger of coming to harm because the individual:

       (1) is unable to provide for that individual’s food, clothing, shelter, or other
       essential human needs; or (2) has a substantial impairment or an obvious
       deterioration of that individual’s judgment, reasoning, or behavior that
       results in the individual’s inability to function independently.

Ind. Code § 12-7-2-96. E.L. argues that she is able to provide food, clothing, shelter, and

essential needs, but the court could find she was gravely disabled without finding she was

incapable of providing those needs for herself. See id.

       E.L. had been hospitalized at IU Health in October 2013, November 2013, and

January 2014. Dr. Mayer believed E.L. did not take her medications and did not seek

treatment for her bipolar disorder. He noted E.L acted manic during her recent hospital

admissions, demonstrated poor judgment, and exhibited bizarre behaviors. E.L. was

frequently angry and threatening, and according to testimony, she threatened Risk with

physical assault. On multiple occasions, people saw her in the streets around the hospital

yelling at others. In addition to her physical actions, E.L. told Dr. Mayer that she bought

many new things, such as three houses and a new car, but her only income was social

security. The evidence supports the trial court’s determination that E.L. had a substantial

impairment of judgment, such that her ability to function independently was


2
  E.L. does not challenge the determination of her mental illness or the appropriateness of her
commitment.
                                              7
compromised.         See Golub, 814 N.E.2d at 1039 (history of hospitalizations and

deterioration of behavior was sufficient to demonstrate Golub was gravely disabled).3

          2.     Forced Medication Order

          A patient has the right to refuse treatment, and in order to override the right, a

petitioner must demonstrate by clear and convincing evidence that:

          1) a current and individual medical assessment of the patient’s condition
          has been made; 2) that it resulted in the honest belief of the psychiatrist that
          the medications will be of substantial benefit in treating the condition
          suffered, and not just in controlling the behavior of the individual; 3) and
          that the probable benefits from the proposed treatment outweigh the risk of
          harm to, and personal concerns of, the patient.

In re Mental Commitment of M.P., 518 N.E.2d 645, 647 (Ind. 1987). In addition, the

order must limit the time period within which the medications may be administered. Id.

at 648.

          Dr. Mayer made an individual assessment of E.L. and diagnosed her with bipolar

disorder. He requested she be treated on an on-going basis with Invega Sustenna and

Abilify Maintena, and the court order immediate-release Zyprexa for use only in the

event E.L. became too agitated and out of control. According to Dr. Mayer’s testimony,

the risks of these medications are extremely low and the risks are greatly outweighed by

the benefits. He noted these medications were to “aggress and align chemical difficulties


3
  E.L. also argues she is not dangerous. We need not address that matter, as we affirm based on the trial
court’s finding that she is gravely disabled. See A.L. v. Wishard Hosp. Servs., Midtown Cmty. Mental
Health Ctr., 934 N.E.2d 755, 762 (Ind. Ct. App. 2010) (holding because Ind. Code § 12-26-6-1 is written
in the disjunctive, proof of either being dangerous or gravely disabled is enough to justify involuntary
commitment).

                                                   8
that we feel are responsible for bipolar disorder.” (Tr. at 9.) Thus, the medications were

intended not only to decrease E.L.’s symptoms, but also to have a positive impact on her

condition. He suggested the time limit for the administration of these medications be the

two-year commitment. That is sufficient evidence to permit a forced medication order.

See In re Mental Commitment of M.P., 518 N.E.2d at 647-48 (stating the requirements

needed to override the right to refuse treatment).

       3.     Order to Transport

       E.L. asserts Centerstone was not her “gatekeeper” under Ind. Code § 12-24-12-10,

and therefore could not request transport. Her argument is misplaced because she relies

on article 12-24 of the Indiana Code, which pertains to “State Institutions.” IU Health is

not a state institution listed in Ind. Code § 12-7-2-184.

       E.L. was committed to IU Health pursuant to Ind. Code art. 12-26, which outlines

procedures for “Voluntary and Involuntary Treatment of Mentally Ill Individuals.”

Chapter 11 governs the transfer of an individual and provides an individual committed

under Ind. Code art. 12-26 may be transferred to a community mental health center or to

a state institution. Ind. Code § 12-26-11-1. A community mental health center may

decline to admit an individual being transferred, if certain conditions are met. Ind. Code

§ 12-26-11-2.     If an individual is transferred to a substantially more restrictive

environment, an administrative hearing must be held within ten days after the transfer.

Ind. Code § 12-26-11-5.



                                              9
       E.L. does not argue IU Health, Centerstone, and the trial court did not follow the

procedure outlined in Ind. Code § 12-26-11. IU Health would have ordered E.L. to seek

outpatient care at Centerstone, as it is the community mental health center in the area.

However, Centerstone declined to admit E.L. based on the difficulty it had had treating

E.L. in the past, and Centerstone informed the court E.L. should be transferred to

Richmond State Hospital. On February 12, 2014, based on Centerstone’s request, the

trial court ordered E.L. transported to Richmond State Hospital, and the court held a

hearing within ten days to review that transport. See Ind. Code § 12-26-11-5 (stating a

court must hold a hearing within ten days of a patient’s transfer to a more restrictive state

institution). E.L. has not demonstrated error in the trial court’s order to transport her to

Richmond State Hospital.

                                     CONCLUSION

       The evidence is sufficient to support E.L.’s involuntary mental health commitment

and forced medication order, and E.L. has not demonstrated error in the procedure by

which she was transported to Richmond. Accordingly, we affirm.

       Affirmed.

KIRSCH, J., and BAILEY, J, concur.




                                             10